Citation Nr: 9913044	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from June 1968 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, granted service connection for PTSD, with assignment of 
a 10 percent disability rating. 

In May 1997, the Board remanded this claim for additional 
evidentiary development.  While the claim was in remand 
status, a July 1998 rating decision granted a 30 percent 
disability rating for the veteran's PTSD effective May 16, 
1994, date of receipt of claim.  However, this was not a full 
grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9411.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

Unfortunately, the Board finds that a remand is again 
necessary.  The veteran maintained in his substantive appeal 
that employers had made accommodations for him on the job 
because of his PTSD symptomatology.  The Board instructed the 
RO in the 1997 Remand to request the names and addresses of 
such employers from the veteran and then request statements 
from those employers about the nature and extent of 
accommodations in work assignments or conditions made to the 
veteran because of his PTSD.  The RO requested this 
information from the veteran in a June 1997 letter.  After 
the other requested development was completed, the RO issued 
a supplemental statement of the case in June 1998 indicating, 
in part, that the veteran had failed to respond to the June 
1997 request for information.  The veteran submitted a 
statement in August 1998 indicating that he had responded to 
the June 1997 letter and was again submitting a letter from 
his employer.  The letter from his employer was dated in June 
1997 and briefly stated that the veteran's work schedule was 
arranged with consideration of his PTSD.  The letter included 
the employer's phone number, with the offer that he be called 
if there were any questions.

Another remand is necessary for two reasons.  First, if the 
supplemental statement of the case was prepared before the 
receipt of additional evidence, a supplemental statement of 
the case will be furnished to the veteran and his 
representative as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1998).  In this case, 
the letter the veteran submitted from his employer was not 
duplicative of evidence already associated with the claims 
file, and it was certainly relevant to the issue of 
entitlement to an increased rating since it regarded the 
effect of the veteran's PTSD symptoms on his employability.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), this 
claim must be returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

Second, the RO did not substantially comply with the 
directives of the Board's 1997 remand.  See Talley v. Brown, 
6 Vet. App. 72, 74 (1993).  A Board remand confers upon the 
veteran the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the veteran did not respond with names and addresses of 
employers as requested, the letter he submitted contained the 
name and address of his current employer.  The RO should have 
written to the employer requesting the detailed information 
as instructed by the Board, especially since the letter was 
very brief.  Alternatively, the RO might have called the 
employer and requested further details, making a detailed 
memorandum of the call in the claims file.  Therefore, it is 
necessary to remand this claim so that this action can be 
completed.

This claim is before the Board because the veteran disagreed 
with the original disability rating assigned for his PTSD.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

While this claim is in remand status, the RO should issue a 
SSOC to the veteran that correctly identifies the issue on 
appeal.  In accordance with Fenderson, the RO should review 
the evidence of record at the time of the November 1994 
rating decision that was considered in assigning the original 
disability rating for the veteran's PTSD, then consider all 
the evidence of record to determine whether the facts showed 
that the veteran was entitled to a higher disability rating 
for this condition at any period of time since his original 
claim.

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following:

1.  Ask the veteran to provide an 
appropriate release for his employer to 
disclose information about the 
accommodations made to him on his job as 
a result of his PTSD.  On receipt of the 
release, send a letter to the name and 
address shown on the letter from the 
veteran's employer dated in June 1997.  
Request that the employer provide 
detailed information about the nature and 
extent of accommodations in work 
assignments or conditions made to the 
veteran because of his PTSD.  If there is 
no response, call the person who wrote at 
the number given in the letter and ask 
for the same information, preparing a 
detailed summary of the call for the 
record.  Associate all responses with the 
claims file.

2.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
any additional information developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, which 
includes consideration of all evidence 
received since the supplemental statement 
of the case of June 1998.  The SSOC must 
correctly identify the issue as on appeal 
from the initial grant of service 
connection.  Review the evidence of 
record at the time of the November 1994 
rating decision that was considered in 
assigning the original disability rating 
for PTSD, then consider all the evidence 
of record to determine whether the facts 
showed that the veteran was entitled to a 
higher disability rating for this 
condition at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Allow an 
appropriate period of time for response.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









